DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 and 08/31/2022 was filed after the mailing date of the application on 08/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11 and 17 are objected to because of the following informalities:
Claim 11 line 3 recites, “the electronic system,” and, “an electronic system,” the claim should be amended to recite --an electronic system-- and --the electronic system-- respectfully.
Claim 17 line 21 recites, “adjacent the curved,” claim should be changed to recite --adjacent to the curved--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. [US 2020/0076131] in view of Cheng et al. [US 2017/0302031].
Regarding claim 1, Hu discloses an electrical connector, comprising: an insulative housing (fig. 1; 1) comprising a top face (fig. 1; top walls of 10 and 12 comprising 11) comprising a socket (fig. 1; 11), a bottom face (fig. 1; bottom walls of 10 and 12) opposite to the top face (top walls of 10 and 12 comprising 11), and a plurality of side faces (fig. 1; 10, 12 and see mark-up below from fig. 1; A, B) extending between the top face (top walls of 10 and 12 comprising 11) and the bottom face (bottom walls of 10 and 12), the plurality of side faces (10, 12, A, B) comprising first (A) and second side faces (B) extending perpendicularly to each other; and a plurality of terminals (fig. 3; 4) disposed in the insulative housing (1), each of the plurality of terminals (4) comprising a contact portion (fig. 2a; 41) and a tail portion (fig. 2a; 43), the contact portion (41) being accessible through the socket (11) of the insulative housing (1), and the tail portion (43) protruding from the bottom face (bottom walls of 10 and 12, see fig. 5) of the insulative housing (1); wherein the insulative housing (1) comprises a right angle connecting one of the first side faces (A) and one of the second side faces (B).

    PNG
    media_image1.png
    284
    312
    media_image1.png
    Greyscale
	Mark-up
Regarding claims 1, 3 and 4, Hu does not disclose a chamfered surface connecting one of the first and second side faces [claim 1]; wherein the platform comprises a corner portion comprising the chamfered surface [claim 3]; wherein: the chamfered surface is a first chamfered surface, and the platform comprises a second chamfered surface such that the platform has a trapezoidal shape [claim 4]; [claim 15].
Regarding claims 1, 3 and 4, Cheng teaches a chamfered surface (see mark-up #2 below from fig. 2; CP) connecting one of the first and second side faces (mark-up #2; SF1, SF2); the platform (mark-up #2; P) comprises a corner portion (CP) comprising the chamfered surface (CP is the chamfered surface); the chamfered surface (CP) is a first chamfered surface (left or right CP), and the platform (P) comprises a second chamfered surface (other left or right CP) such that the platform (P) has a trapezoidal shape (see fig. 2 or mark-up #2).

    PNG
    media_image2.png
    282
    566
    media_image2.png
    Greyscale
	Mark-up #2
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a chamfered surface connecting one of the first and second side faces, the platform comprising a corner portion comprising the chamfered surface, and the chamfered surface being a first chamfered surface, and the platform comprising a second chamfered surface such that the platform has a trapezoidal shape as suggested by Cheng for the benefit of improving the mechanical strength between a connector and PCB.

Regarding claim 2, Hu modified by Cheng has been discussed above. Hu discloses wherein the insulative housing (1) comprises a platform (mark-up above; PL) projecting outwardly at one end (fig. 1; left or right end of 1) of the insulative housing (1) that is proximate to the bottom face (bottom walls of 10 and 12).

Regarding claim 5, Hu modified by Cheng has been discussed above. Hu discloses wherein the plurality of terminals (4) are arranged in two terminal rows (fig. 3; two rows of 4) mutually opposed and spaced apart in the insulative housing (1), with the terminals (4) in each terminal row aligned therein.

Regarding claim 6, Hu modified by Cheng has been discussed above. Hu discloses at least one retention mechanism (fig. 3; 21 or 22) for retaining the plurality of terminals (4) in place relative to each other.

Regarding claim 7, Hu modified by Cheng has been discussed above. Hu discloses wherein the at least one retention mechanism (21 or 22) is overmolded (Par [0024], first sentence; inserting molded is a form of an overmolded process) around the plurality of terminals (4).

Regarding claim 8, Hu modified by Cheng has been discussed above. Hu discloses wherein the insulative housing (1) comprises the at least one retention mechanism (21 or 22 once assembled).

Regarding claim 9, Hu modified by Cheng has been discussed above. Hu discloses wherein the at least one retention mechanism (21 or 22) is formed separately from the insulative housing (1) and removably mounted into the insulative housing (1).

Regarding claim 10, Hu modified by Cheng has been discussed above. Hu discloses wherein the retention mechanism (21 or 22) comprises two halves (21 and 22) having interlocking mechanisms (fig. 3; circular post and holes), each half (21 and 22) retaining a terminal row (4) formed by some of the plurality of terminals (4).

Regarding claim 13, Hu modified by Cheng has been discussed above. Hu discloses wherein the electrical connector (fig. 1; 100) is a vertical connector (100 is a vertical connector) or a right angle connector.

Regarding claim 14, Hu modified by Cheng has been discussed above. Hu discloses wherein the electronic system (Par [0022], first sentence; PCB) is a printed circuit board (PCB).

Regarding claim 15, Hu discloses all of the claim limitations except wherein: the one of the first side faces extends in a first plane, the one of the second side faces extends in a second plane, the first plane and the second plane cross each other along a line, and the chamfered surface is spaced from the line by a distance no less than 0.36 mm.
However Cheng teaches the one of the first side faces (SF1) extends in a first plane (vertical plane, see mark-up #2 above or fig. 2), the one of the second side faces (SF2) extends in a second plane (horizontal plane, see mark-up #2 above or fig. 2), the first plane (vertical plane) and the second plane (horizontal plane) cross each other along a line (arbitrary line where projected vertical and horizontal planes intersect), and the chamfered surface (CP) is spaced from the line (arbitrary line where intersection happens) by a distance.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the one of the first side faces extends in a first plane, the one of the second side faces extends in a second plane, the first plane and the second plane cross each other along a line, and the chamfered surface is spaced from the line by a distance no less than 0.36 mm as suggested by Cheng since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, and also for the benefit for the benefit of improving the mechanical strength between a connector and PCB.

Regarding claim 16, Hu modified by Cheng has been discussed above. Hu discloses wherein: the platform (PL, mark-up above) comprises slots (see mark-up #3 below from fig. 6; SL) for receiving tabs (mark-up #3; RT).

    PNG
    media_image3.png
    399
    285
    media_image3.png
    Greyscale
	Mark-up #3

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. [US 2020/0076131] and Cheng et al. [US 2017/0302031] as applied to claim 1 above, and further in view of Yi et al. [US 2005/0042928].
Regarding claims 11 and 12, Hu and Cheng disclose all of the claim limitations except a positioning mechanism for ensuring a proper positioning of the electrical connector on the electronic system when the electrical connector is mounted to an electronic system [claim 11]; a fixing mechanism for fixing the electrical connector to an electronic system [claim 12].
Regarding claims 11 and 12, Yi teaches a positioning mechanism (fig. 1; 203) for ensuring a proper positioning of the electrical connector (fig. 1; 1) on the electronic system (fig. 1; 6) when the electrical connector (1) is mounted to an electronic system (6); a fixing mechanism (fig. 1; 201) for fixing the electrical connector (1) to an electronic system (fig. 1; 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a positioning mechanism for ensuring a proper positioning of the electrical connector on the electronic system when the electrical connector is mounted to an electronic system and a fixing mechanism for fixing the electrical connector to an electronic system as suggested by Yi for the benefit of providing better retention strength between a connector and PCB to optimize conduction between contacts.

Allowable Subject Matter
Claims 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 17, the prior art of record fails to disclose, teach, provide or suggest the printed circuit board comprises a first edge and a second edge and curved corner joining the first edge and the second edge; the electrical connector is mounted to the printed circuit board with the first side face adjacent and parallel to the first edge and the second side face adjacent and parallel to the second edge; and the insulative housing comprises an angled surface connecting the first side face and the second side face, the angled surface being mounted adjacent the curved corner combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831